Citation Nr: 1605719	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, dysthymic disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971 and from May 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the November 2009 rating decision, the RO denied service connection for PTSD.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim for any mental disability may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Thus, the issue on appeal has been characterized as listed on the title page of this decision.

In May 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The evidence of record does not relate the Veteran's currently diagnosed non-PTSD psychiatric disorder to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in July 2009 and November 2010 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In November 2010, the Veteran claimed PTSD based on personal trauma.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2015).  

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  There are specific notice and development requirements in a PTSD claim based on personal assault and the RO must ensure that it is in full compliance with these requirements.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).  Concerning this, the Board finds that a VA letter issued in November 2010 complies with the above elements of a personal assault case.

Furthermore, during an August 2014 VA examination, the Veteran denied sexual trauma or any specific personal physical trauma during service, although he claimed he suffered emotional stress and trauma from his boot camp experience, including incidents where his drill instructors would yell and curse at him.  Notably, the VA examiner noted that this stressor was not related to personal assault and was not adequate to support a diagnosis of PTSD.

VA's duty to assist has also been satisfied in this case.  The Veteran's service treatment and service personnel records and his post-service medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In compliance with the Board's May 2014 and March 2015 remands, the Veteran's updated VA treatment records have been obtained.  Additionally, pursuant to the Board's May 2014 remand, the Veteran was provided a VA mental disorders examination in August 2014 and an addendum opinion was obtained in August 2015 in compliance with the Board's March 2015 remand.  

The Board finds that the examination along with the addendum opinion is adequate for VA purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner conducted a thorough review of the Veteran's claims file and a complete mental status examination, and provided an opinion that was supported by fully detailed reasons for finding that the Veteran did not have a psychiatric diagnosis relating to his military service, addressing all diagnoses of record, to include PTSD, major depressive disorder, dysthymic disorder and adjustment disorder.  Thus, the Board finds that it was adequate.  Barr, 21 Vet. App. at 311.

In September 2009, the RO made a formal finding on lack of information required to verify the Veteran's claimed in-service stressors after requesting a complete stressor statement from the Veteran in July 2009 and August 2009 but receiving no response.  In its May 2014 remand, the Board instructed the RO to provide the Veteran with another opportunity to describe any in-service stressors.  Accordingly, in a May 2014 letter, the RO requested that the Veteran furnish details regarding the stressful event(s) that caused his claimed PTSD.  The letter informed him that the Veteran's statements found in the record did not meet the minimum level of detail needed for VA to seek assistance from the U.S. Army and Joint Services Records Research Center (JSRRC).  More detailed information was sought concerning the claimed stressors, to include how he was treated in basic training, about a recruit who jumped from a two story obstacle and died, having to go into spaces with bugs and snakes, picking up body parts mutilated by alligators, a fatal car accident on base, another soldier who had a seizure and fell on him while rappelling, and a grenade explosion that spread body parts.  The Veteran was advised that he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  However, the Veteran did not respond.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Under these circumstances, the Board finds the RO substantially complied with the prior remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disability and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  He claims that he experienced psychiatric problems based on his service experience.  Specifically, during his March 2015 Board hearing and on VA treatment and examination reports, he has reported that he was devastated with the way he was treated in basic training.  He further testified that he was traumatized by an incident in which a recruit jumped from a two story obstacle and died, that he was traumatized and terrified by having to go into spaces with bugs and snakes, that he had to pick up body parts mutilated by alligators, that a fatal car accident on base made him feel lost, depressed and anxious, that another soldier had a seizure and fell on him while rappelling, and finally, that being forced to leave service also made him feel traumatized and worthless.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

The newer Diagnostic and Statistical Manual of Mental Disorders,5th Edition (DSM-5) has now been officially released.  An interim rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5 and such was adopted as a final rule on March 19, 2015.  The provisions of this final rule do not apply to claims that were pending before the Board on or before August 4, 2014.  The Veteran's appeal was certified to the Board from the AOJ in March 2011.  As such, the amendment, to the portion of the Schedule for Rating Disabilities (38 C.F.R. § 4.130) which addresses mental disorders, to remove references to the DSM-IV, and replace them with references to the DSM-5, is not applicable in this case.  See 79 Fed. Reg. 149, 45094 (August 4, 2014), 80 Fed Reg. 53, 14308 (March 19, 2015).

While a tentative diagnosis of PTSD exists in the record, the probative value of this diagnosis is outweighed by the subsequent VA mental health professionals and examiners' opinions.  

In this regard, VA internal medicine consultation report dated June 2009 and March 2011 show that the Veteran had a positive screen for PTSD.  VA behavioral health laboratory consultation reports dated June 2009 and January 2013 note that based on the reported symptoms, the Veteran met the criteria for a current major depressive episode, PTSD, anxiety disorder, current psychotic and manic/hypomanic symptoms, and that a referral to a specialty mental health provider.

However, in a July 2009 VA mental health initial evaluation report, a VA examiner noted that the Veteran spoke in vagaries and was circumstantial and obtaining details as to his current needs was difficult.  In this regard, the Veteran stated that he was coming to the VA now "to get addressed what should have been addressed 30 years ago; I've earned it."  He stated he had physical and emotional needs that were not adequately addressed when he was discharged from the military.  The Veteran further stated that he had been told that he had PTSD although he could not really say who told him.  He reported several traumatic experiences during boot camp at Paris Island as a Marine, including witnessing a grenade explosion, which spread body parts all over during training and body parts mangled by alligators while being a search crew to recover bodies of Marines who were lost.  The VA examiner noted, however, the Veteran did not describe with any certainty or detail what was bothering him emotionally at the present time, or why he believed that he needed help.  The examiner stated "[the Veteran] did not give any behavioral examples of what might be problematic for him or for his mood-just that he had been depressed since he had become homeless."  The examiner indicated that the Veteran's vague and circumstantial speech made getting answers and details difficult to obtain and that he had given some differing answers to others about the reasons for his unemployment; thus, the accuracy of his reporting was questionable.  In particular, it was noted that although the Veteran believed that he may have PTSD from training accidents during boot camp, he did not clearly endorse current symptoms sufficient to support a diagnosis of PTSD or any other mood disorder.  Thus, the initial DSM-IV diagnosis was adjustment disorder; rule out mood disorder, not otherwise specified (NOS); and rule out PTSD.

In a September 2009 VA mental health note, the examiner stated that the Veteran was still very unclear as to what it was he really needed from the mental health clinic and when asked what would be better and how he would know he had gotten benefit from treatment, he was not really able to say anything.

VA mental health notes from January to June 2010 note diagnoses of major depression, rule out PTSD, and dysthymic disorder or dysthymia.  VA mental health notes from July 2010 to December 2011 consistently show a primary diagnosis of recurrent major depression or major depressive disorder (MDD) without psychosis.  The record reflects that the Veteran has not received routine counseling or medication management for psychotropic medications since December 2011.

Based on the foregoing evidence, the Board first notes that VA mental health treatment records do not offer a current PTSD diagnosis.  The initial reference to PTSD diagnosis was rather based on the Veteran's reported history and not on a review of his records.  The positive PTSD screens or the June 2009 and January 2013 VA behavioral health laboratory consultation reports stating that the Veteran met the criteria for PTSD do not address whether the Veteran meets the specific criteria for PTSD, as described in DSM-IV or DSM-5, in particular, the specific stressors on which the PTSD diagnosis is based.  Furthermore, the PTSD diagnoses were not supported by analysis of whether other criteria of trauma, reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.  Therefore, these diagnoses lack probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

Additionally, based on a complete review of the Veteran's records, an August 2014 VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In this regard, the examiner noted that although the Veteran described multiple possible stressor events during service and some of the claimed events would fulfill the criterion A of PTSD as qualifying stressor.  However, the Veteran's symptoms did not fulfill criteria B, C, D, E, and F for PTSD, as defined by DSM-IV or DSM-5.  Specifically, it was noted that the Veteran did not describe chronic symptoms of hyperarousal, re-experiencing, or avoidance behaviors; rather his symptoms most specifically met the criteria for a diagnosis of major depressive disorder, recurrent, in partial remission.

The August 2014 VA examiner based his assessment on a review of the complete record, and examination and interview with the Veteran.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board places significant probative value on the opinion of the August 2014 VA mental disorders examiner's opinion in this respect.  As the opinion provided in August 2014 included an analysis of the record and a thorough examination of the Veteran, it is considered probative, competent medical evidence weighing heavily against the Veteran's claim.

The Veteran claims that he has PTSD based on his reported military experience.  A lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, here, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DSM IV.  Therefore the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

With respect to the currently diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also not warranted because there is no medical nexus for those conditions.

The Veteran's service treatment records are negative for any psychiatric complaints or diagnoses.  After separation from service, the first evidence of psychiatric treatment was in June 2009, over 30 years after service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  At that time, the Veteran sought help through the VA homeless veterans program and sought a diagnosis of PTSD.  A June 2009 VA mental health informational note reflects that the Veteran was very depressed due to lack of housing and that he reported PTSD related to basic training.

Furthermore, the August 2014 VA examiner diagnosed major depression disorder (MDD) and provided an opinion that the Veteran's MDD is at least as likely as not related to losses experienced post- military, including loss of son, job, home during his 4th divorce and after becoming homeless, while living in his vehicle.  The examiner noted that there was no evidence of symptoms meeting criteria for depression or any other mental disorder prior to 2009, when the Veteran first presented to the Denver VA Medical Center with vague complaints in context of multiple losses.  It was further noted that significant symptom improvement with antidepressant treatment was consistent with major depressive episode at that time and current symptoms appeared to be modified and most likely represented partial remission of prior episode.  In an August 2015 addendum, the VA examiner clarified the opinion that it is less likely as not that the Veteran's MDD had onset in active service or is otherwise causally or etiologically related to his service.  The rationale included the lack of any mental health treatment or complaints during military service and for decades following service, until confluence of situational stressors, including homelessness, rendered the Veteran hopeless and helpless, at which time he sought help through the VA homeless program treatment in 2009.  It was further noted that the Veteran has continued to be followed through the homeless veteran program via telephone contact and intermittent home visits, which primarily focused on current situational problems, to include lack of housing, relationship problems, and multiple medical problems.  

With regard to the other mental health diagnoses of record, the examiner explained in the August 2015 addendum that based on full examination in August 2014, as well as supported by the Veteran's complete record, the Veteran's symptoms most accurately fulfilled the criteria for MDD without psychosis, and were not consistent with any other diagnoses, including adjustment disorder, PTSD, anxiety disorder, mood disorder including bipolar disorder, dysthymic disorder, or psychotic disorder.  The examiner stated that all current symptoms have been deemed subsumed by the diagnosis of MDD.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disorder is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


